Exhibit 10.52

 

SEVERANCE AGREEMENT

 

THIS SEVERANCE AGREEMENT (“Agreement”) is made and effective as of the
             day of                 , 2004, by and between RELIANT ENERGY, INC.,
a Delaware corporation, (the “Company”), RELIANT ENERGY CORPORATE SERVICES, LLC,
a Delaware limited liability corporation and wholly owned subsidiary of the
Company (the “Employer”) and                 (“Executive”).

 

WHEREAS, the Company and the Employer consider it essential to the best
interests of the Company’s stockholders to foster the continued employment of
key management personnel; and

 

WHEREAS, the key management personnel of the Company, including Executive, are
employed by the Employer; and

 

WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change of Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders; and

 

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s and the Employer’s management to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change of Control;

 

NOW, THEREFORE, the Company, the Employer and Executive have entered into this
Agreement, on the terms and conditions hereinafter stated.

 

1. DEFINITIONS: The following terms shall have the meanings set forth below.

 

“Affiliate” means any company controlled by, controlling or under common control
with the Company within the meaning of Section 414 of the Internal Revenue Code
of 1986, as amended (the ”Code”) and includes, without limitation, the Employer.

 

“Board” means the board of directors of the Company.

 

“Cause” means Executive’s (a) gross negligence in the performance of Executive’s
duties, (b) intentional and continued failure to perform Executive’s duties, (c)
intentional engagement in conduct which is materially injurious to the Company
or its Affiliates (monetarily or otherwise) or (d) conviction of a felony,
which, in the case of clauses (a), (b) or (c) has not been cured within 30 days
after a written demand for substantial performance is delivered to Executive by
the Board, which demand specifically identifies the conduct which the Board
asserts to constitute Cause. For purposes of the definition of Cause, an act or
failure to act on the part of Executive will be deemed “intentional” only if
done or omitted to be done by Executive not in good faith and without reasonable
belief that his/her action or omission was in the best interest of the Company
and its Affiliates, and no act or failure to act on the part of

 

-1-



--------------------------------------------------------------------------------

Executive will be deemed “intentional” if it was due primarily to an error in
judgment or negligence.

 

A “Change of Control” shall be deemed to have occurred upon the occurrence of
any of the following events:

 

(a) 30% Ownership Change: Any Person, other than an ERISA-regulated pension plan
established by the Company or an Affiliate, makes an acquisition of Outstanding
Voting Stock and is, immediately thereafter, the beneficial owner of 30% or more
of the then Outstanding Voting Stock, unless such acquisition is made directly
from the Company in a transaction approved by a majority of the Incumbent
Directors; or any group is formed that is the beneficial owner of 30% or more of
the Outstanding Voting Stock; or

 

(b) Board Majority Change: Individuals who are Incumbent Directors cease for any
reason to constitute a majority of the members of the Board; or

 

(c) Major Mergers and Acquisitions: Consummation of a Business Combination
unless, immediately following such Business Combination, (i) all or
substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Voting Stock immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 70% of the then
outstanding shares of voting stock of the parent corporation resulting from such
Business Combination in substantially the same relative proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Voting Stock, (ii) if the Business Combination involves the issuance or payment
by the Company of consideration to another entity or its shareholders, the total
fair market value of such consideration plus the principal amount of the
consolidated long-term debt of the entity or business being acquired (in each
case, determined as of the date of consummation of such Business Combination by
a majority of the Incumbent Directors) does not exceed 50% of the sum of the
fair market value of the Outstanding Voting Stock plus the principal amount of
the Company’s consolidated long-term debt (in each case, determined immediately
prior to such consummation by a majority of the Incumbent Directors), (iii) no
Person (other than any corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 30% or more of the then outstanding
shares of voting stock of the parent corporation resulting from such Business
Combination and (iv) a majority of the members of the board of directors of the
parent corporation resulting from such Business Combination were Incumbent
Directors of the Company immediately prior to consummation of such Business
Combination; or

 

(d) Major Asset Dispositions: Consummation of a Major Asset Disposition unless,
immediately following such Major Asset Disposition, (i) individuals and entities
that were beneficial owners of the Outstanding Voting Stock immediately prior to
such Major Asset Disposition beneficially own,

 

-2-



--------------------------------------------------------------------------------

directly or indirectly, more than 70% of the then outstanding shares of voting
stock of the Company (if it continues to exist) and of the entity that acquires
the largest portion of such assets (or the entity, if any, that owns a majority
of the outstanding voting stock of such acquiring entity) and (ii) a majority of
the members of the board of directors of the Company (if it continues to exist)
and of the entity that acquires the largest portion of such assets (or the
entity, if any, that owns a majority of the outstanding voting stock of such
acquiring entity) were Incumbent Directors of the Company immediately prior to
consummation of such Major Asset Disposition.

 

For purposes of the foregoing definition,

 

(1) the term “Person” means an individual, entity or group;

 

(2) the term “group” is used as it is defined for purposes of Section 13(d)(3)
of the Securities Exchange Act of 1934 (the “Exchange Act”);

 

(3) the term “beneficial owner” is used as it is defined for purposes of Rule
13d-3 under the Exchange Act;

 

(4) the term “Outstanding Voting Stock” means outstanding voting securities of
the Company entitled to vote generally in the election of directors; and any
specified percentage or portion of the Outstanding Voting Stock (or of other
voting stock) shall be determined based on the combined voting power of such
securities;

 

(5) the term “Incumbent Director” means a director of the Company (x) who was a
director of the Company on the date first written above or (y) who becomes a
director subsequent to such date and whose election, or nomination for election
by the Company’s shareholders, was approved by a vote of a majority of the
Incumbent Directors at the time of such election or nomination, except that any
such director shall not be deemed an Incumbent Director if his or her initial
assumption of office occurs as a result of an actual or threatened election
contest or other actual or threatened solicitation of proxies by or on behalf of
a Person other than the Board;

 

(6) the term “election contest” is used as it is defined for purposes of Rule
14a-11 under the Exchange Act;

 

(7) the term “Business Combination” means (x) a merger or consolidation
involving the Company or its stock or (y) an acquisition by the Company,
directly or through one or more subsidiaries, of another entity or its stock or
assets;

 

(8) the term “parent corporation resulting from a Business Combination” means
the Company if its stock is not acquired or converted in the Business
Combination and otherwise means the entity which as a result of such

 

-3-



--------------------------------------------------------------------------------

Business Combination owns the Company or all or substantially all the Company’s
assets either directly or through one or more subsidiaries; and

 

(9) the term “Major Asset Disposition” means the sale or other disposition in
one transaction or a series of related transactions of 70% or more of the assets
of the Company and its subsidiaries on a consolidated basis; and any specified
percentage or portion of the assets of the Company shall be based on fair market
value, as determined by a majority of the Incumbent Directors.

 

“Company” means Reliant Energy, Inc., and, except for purposes of determining
whether a Change of Control has occurred, any successor thereto.

 

“Covered Termination” means any termination of Executive’s employment with the
Employer, the Company and their Affiliates during the term of this Agreement
that does not result from any of the following:

 

(i) death;

 

(ii) disability entitling Executive to benefits under the Company’s or the
Employer’s long-term disability plan;

 

(iii) termination for Cause; or

 

(iv) termination by Executive.

 

Notwithstanding the foregoing, a Covered Termination shall also include a
termination by Executive for Good Reason that occurs following a Change of
Control.

 

“Employer” shall mean Reliant Energy Corporate Services, LLC.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“Good Reason” shall mean any one or more of the following which occurs following
a Change of Control:

 

(a) a significant reduction in the duties or responsibilities of Executive from
those applicable to him/her immediately prior to the date on which a Change of
Control occurs;

 

(b) a reduction by the Employer or the Company in Executive’s annual base salary
as in effect on the date hereof or as the same may be increased from time to
time;

 

(c) the failure by the Company or the Employer to continue in effect any
compensation plan in which Executive participates immediately prior to the
Change of Control which is material to Executive’s total compensation, unless an
equitable arrangement (embodied in an ongoing substitute or alternative plan)
has

 

-4-



--------------------------------------------------------------------------------

been made with respect to such plan, or the failure by the Company or the
Employer to continue Executive’s participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amount or timing of payment of benefits provided and the level of Executive’s
participation relative to other participants, as existed immediately prior to
the Change of Control;

 

(d) the failure by the Company and the Employer to continue to provide Executive
with benefits substantially similar to those enjoyed by Executive under any of
the Company’s (or the Employer’s) pension, savings, life insurance, medical,
health and accident, or disability plans in which Executive was participating
immediately prior to the Change of Control, the taking of any other action by
the Company or the Employer which would directly or indirectly materially reduce
any of such benefits or deprive Executive of any material fringe benefit enjoyed
by Executive at the time of the Change of Control or the failure by the Company
or the Employer to provide Executive with paid vacation on the same basis as was
applicable to Executive immediately prior to the Change of Control; or

 

(e) a change in the location of Executive’s principal place of employment with
the Employer or the Company by more than 50 miles from the location where
Executive was principally employed immediately prior to the date on which a
Change of Control occurs or the Company or the Employer requiring Executive to
be based in a location other than that of the Company’s principal executive
offices.

 

“Salary” means Executive’s base salary as in effect immediately prior to the
termination of his employment or, if higher, the base salary in effect
immediately prior to the first occurrence of an event or circumstance
constituting Good Reason.

 

“Target Bonus Percentage” means Executive’s target incentive award opportunity
under the Reliant Energy, Inc. Annual Incentive Compensation Plan (or any
successor plan) in effect immediately prior to the termination of his employment
or, if higher, immediately prior to the first event or circumstance constituting
Good Reason.

 

“Waiver and Release” means a legal document, in the form attached hereto as
Exhibit A or such other form as may be prescribed by the Company, but which form
may not be altered, amended or modified after execution of a binding agreement
to effect a Change of Control without the consent of Executive.

 

“Welfare Benefit Coverage” shall mean each of life insurance, medical, dental
and vision benefits.

 

2. SEVERANCE BENEFITS: If Executive (a) experiences a Covered Termination, (b)
executes and returns to the Company a Waiver and Release within the time period
prescribed in the Waiver and Release following the date of Executive’s Covered
Termination, and (c) does not revoke such Waiver and Release within the time
period prescribed in the Waiver and

 

-5-



--------------------------------------------------------------------------------

Release, then Executive shall be entitled to receive from the Employer, as
additional compensation for services rendered to the Company (including its
Affiliates), the following severance benefits:

 

(a) Cash Severance Payments: Executive will receive from the Employer an amount
equal to the product of (1)          and (2) the sum of (a) the Salary and (b)
the product of the Salary multiplied by the Target Bonus Percentage, in one lump
sum payment, within 15 days after the expiration of the Waiver and Release
revocation period.

 

(b) Pro Rated Bonus: Executive will receive from the Employer an amount equal to
the product of (1) the Salary and (2) the Target Bonus Percentage, with the
product of (1) and (2) prorated based on the number of days Executive was
employed during the bonus year in which his employment terminated. Such bonus
shall be paid within 15 days after the expiration of the Waiver and Release
revocation period.

 

(c) Welfare Benefit Coverage: The Employer will provide, or will cause to be
provided, continued Welfare Benefit Coverage for Executive and his/her eligible
dependents at the active employee rate for a period of (1) 3 years following the
date of Executive’s Covered Termination which occurs following a Change of
Control or (2) 18 months following any other Covered Termination. Such
entitlement shall apply only to those Welfare Benefit Coverages that the Company
or the Employer has in effect from time to time for active employees. If
Executive’s employment is terminated following a Change of Control and Executive
would have become entitled to benefits under the Company’s or the Employer’s
post-retirement health care or life insurance plans, as in effect immediately
prior to the termination or of his employment (or, if more favorable to
Executive, as in effect immediately prior to the first occurrence of an event or
circumstance constituting Good Reason), had Executive’s employment terminated at
any time during the period of three years following the date upon which
Executive’s employment was terminated, the Company or the Employer, as
applicable, shall provide such post-retirement health care or life insurance
benefits to Executive and Executive’s dependents commencing on the later of (i)
the date on which such coverage would have first become available and (ii) the
date on which benefits described in the first sentence of this paragraph 2(c)
terminate. Benefits otherwise receivable by Executive pursuant to this Section
2(c) shall be reduced to the extent Executive becomes eligible to receive
benefits pursuant to a government-sponsored health insurance or health care
program.

 

(d) Outplacement: The Employer will provide reimbursement for fees incurred for
outplacement services within eighteen months of the date of Executive’s Covered
Termination in connection with Executive’s efforts to obtain new employment, up
to a maximum of $50,000.

 

-6-



--------------------------------------------------------------------------------

(e) Financial Planning: The Employer will provide, or cause to be provided,
continued access, for the remainder of the calendar year in which the Covered
Termination occurs or for 60 days (if greater), to the financial planning
services available to executive employees at the time of Covered Termination.

 

3. CHANGE OF CONTROL EQUITY-BASED BENEFITS: Immediately upon any Change of
Control or, if earlier, immediately upon a Covered Termination, Executive shall
be entitled to receive, as additional compensation for services rendered to the
Company (including its Affiliates), benefits with respect to any equity based
compensation in accordance with the applicable plans and agreements.

 

4. CERTAIN ADDITIONAL PAYMENTS: Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution by the Company or the Employer to or for the benefit of Executive
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise, but determined without regard to any additional
payments required under this Section 4 (a ”Payment”)) would be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties
incurred by Executive with respect to such excise tax (such excise tax, together
with any such interest and penalties, are hereinafter collectively referred to
as the ”Excise Tax”), then Executive shall be entitled to receive an additional
payment (a ”Gross-Up Payment”) from the Employer in an amount such that after
payment (whether through withholding at the source or otherwise) by Executive of
all taxes (including any interest or penalties imposed with respect to such
taxes), including, without limitation, any income taxes (and any interest and
penalties imposed with respect thereto), employment taxes and Excise Tax imposed
upon the Gross-Up Payment, Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments.

 

Subject to the provisions of this Section 4, all determinations required to be
made under this Section 4, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by Deloitte & Touche
(the “Accounting Firm”) which shall provide detailed supporting calculations
both to the Employer and Executive within 15 business days of the receipt of
notice from Executive that there has been a Payment, or such earlier time as is
requested by the Employer. In the event that the Accounting Firm is serving as
accountant or auditor for the individual, entity or group effecting the Change
of Control, Executive may appoint another nationally recognized accounting firm
to make the determinations required hereunder (which accounting firm shall then
be referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by the Employer. Any Gross-Up Payment, as
determined pursuant to this Section 4, shall be paid by the Employer to
Executive within five days of the receipt of the Accounting Firm’s
determination. If the Accounting Firm determines that no Excise Tax is payable
by Executive, it shall furnish Executive with a written opinion that failure to
report the Excise Tax on Executive’s applicable federal income tax return would
not result in the imposition of negligence or similar penalty. Any determination
by the Accounting Firm shall be binding upon the Company, the Employer and
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-

 

-7-



--------------------------------------------------------------------------------

Up Payments which will not have been made by the Employer should have been made
(“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Employer exhausts its remedies pursuant to the
following provisions of this Section 4 and Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Employer to or for the benefit of Executive.

 

Executive shall notify the Employer in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Employer
of the Gross-Up Payment. Such notification shall be given as soon as practicable
but no later than ten business days after Executive is informed in writing of
such claim and shall apprise the Employer of the nature of such claim and the
date on which such claim is requested to be paid. Executive shall not pay such
claim prior to the expiration of the 30-day period following the date on which
it gives such notice to the Employer (or such shorter period ending on the date
that any payment of taxes with respect to such claim is due). If the Employer
notifies Executive in writing prior to the expiration of such period that it
desires to contest such claim, Executive shall:

 

(a) give the Employer any information reasonably requested by the Employer
relating to such claim;

 

(b) take such action in connection with contesting such claim as the Employer
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Employer;

 

(c) cooperate with the Employer in good faith in order to effectively contest
such claim; and

 

(d) permit the Employer to participate in any proceedings relating to such
claim;

 

provided, however, that the Employer shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax, employment tax or income tax (including
interest and penalties with respect thereto) imposed as a result of such
representation and payment of costs and expenses. Without limitation of the
foregoing provisions of this Section 4, the Employer shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct Executive to pay the tax claimed and sue for a refund
or contest the claim in any permissible manner, and Executive agrees to
prosecute such contest to a determination before any administrative tribunal, in
a court of initial jurisdiction and in one or more appellate courts, as the
Employer shall determine; provided, however, that if the Employer directs
Executive to pay such claim and sue for a refund, the Employer shall advance the
amount of such payment to Executive, on an interest-free basis and shall
indemnify and hold Executive harmless, on an after-tax basis, from any Excise
Tax, employment tax or income tax (including interest or penalties with respect
thereto) imposed with respect to such advance or with respect to

 

-8-



--------------------------------------------------------------------------------

any imputed income with respect to such advance; and further provided that any
extension of the statute of limitations relating to payment of taxes for the
taxable year of Executive with respect to which such contested amount is claimed
to be due is limited solely to such contested amount. Furthermore, the
Employer’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and Executive shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

 

If, after the receipt by Executive of an amount advanced by the Employer
pursuant to the foregoing provisions of this Section 4, Executive becomes
entitled to receive any refund with respect to such claim, Executive shall
(subject to the Employer complying with the requirements of this Section 4)
promptly pay to the Employer the amount of such refund (together with any
interest paid or credited thereon after taxes applicable thereto). If, after the
receipt by Executive of an amount advanced by the Employer pursuant to the
foregoing provisions of this Section 4, a determination is made that Executive
shall not be entitled to any refund with respect to such claim and the Employer
does not notify Executive in writing of its intent to contest such denial of
refund prior to the expiration of 30 days after such determination, then such
advance shall be forgiven and shall not be required to be repaid and the amount
of such advance shall offset, to the extent thereof, the amount of Gross-Up
Payment required to be paid.

 

If the Company or the Employer are obligated to provide Executive with one or
more Welfare Benefit Coverages pursuant to Section 2(c), and the amount of such
benefits or the value of such benefit coverage (including without limitation any
insurance premiums paid by the Company or the Employer to provide such benefits)
is subject to any income, employment or similar tax imposed by federal, state or
local law, or any interest or penalties with respect to such tax (such tax or
taxes, together with any such interest and penalties, being hereafter
collectively referred to as the “Income Tax”) because such benefits cannot be
provided under a nondiscriminatory health plan described in Section 105 of the
Code or for any other reason, the Employer will pay to Executive an additional
payment or payments (collectively, an “Income Tax Payment”). The Income Tax
Payment will be in an amount such that, after payment by Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
Executive retains an amount of the Income Tax Payment equal to the Income Tax
imposed with respect to such welfare benefits or such welfare benefit coverage.

 

5. LEGAL FEES AND EXPENSES: It is the intent of the Company and the Employer
that Executive not be required to incur legal fees and the related expenses
associated with the interpretation, enforcement or defense of Executive’s rights
under this Agreement by litigation or otherwise because the cost and expense
thereof would detract from the benefits intended to be extended to Executive
hereunder. Accordingly, if it should appear to Executive that the Company or the
Employer have failed to comply with any of their obligations under this
Agreement or in the event that the Company or the Employer or any other person
takes or threatens to take any action to declare this Agreement void or
unenforceable, or institutes any litigation or other action or proceeding
designed to deny, or to recover from, Executive the benefits provided or
intended to be provided to Executive hereunder, the Employer irrevocably
authorizes Executive from time to time to retain counsel of Executive’s choice,
at the expense of the Employer as hereafter provided, to advise and represent
Executive in connection with any

 

-9-



--------------------------------------------------------------------------------

such interpretation, enforcement or defense, including without limitation the
initiation or defense of any litigation or other legal action, whether by or
against the Company, the Employer or any director, officer, stockholder or other
person affiliated with the Company or the Employer, in any jurisdiction.
Notwithstanding any existing or prior attorney-client relationship between the
Company or the Employer and such counsel, the Company and the Employer
irrevocably consent to Executive entering into an attorney-client relationship
with such counsel, and in that connection the Company, the Employer and
Executive agree that a confidential relationship will exist between Executive
and such counsel. Without regard to whether Executive prevails, in whole or in
part, in connection with any of the foregoing, the Employer will pay and be
solely financially responsible for any and all attorneys’ fees and related
expenses incurred by Executive in connection with any of the foregoing except to
the extent that a final judgment no longer subject to appeal finds that a claim
or defense asserted by Executive was frivolous. In such a case, the portion of
such fees and expenses incurred by Executive as a result of such frivolous claim
or defense shall become Executive’s sole responsibility and any funds advanced
by the Company or by a trust created to secure such payment shall be repaid.

 

In the event a Change of Control occurs, the performance of the Employer’s
obligations under this Section 5 will be funded by amounts deposited or which
may be deposited in trust pursuant to certain trust agreements to which the
Company or the Employer may be a party providing that the fees and expenses of
counsel selected from time to time by Executive pursuant to this Section 5 will
be paid, or reimbursed to Executive if paid by Executive, either in accordance
with the terms of such trust agreements, or, if not so provided, on a regular,
periodic basis upon presentation by Executive to the Employer or to the trustee
of a statement or statements prepared by such counsel in accordance with its
customary practices. In order to be eligible for payment of expenses directly
from the Employer, Executive must first exhaust all rights to payment under the
trust agreements, if any, contemplated immediately above. The pendency of a
claim by the Employer that a claim or defense of Executive is frivolous or
otherwise lacking merit shall not excuse the Employer (or the trustee of a Trust
contemplated by this Section 5) from making periodic payments of legal fees and
expenses until a final judgment is rendered as hereinabove provided. Any failure
by the Employer to satisfy any of its obligations under this Section 5 will not
limit the rights of Executive hereunder. Subject to the foregoing (and to the
provisions of Section 14), Executive will have the status of a general unsecured
creditor of the Employer and will have no right to, or security interest in, any
assets of the Company, the Employer or any Affiliate.

 

6. CONFIDENTIALITY: Executive acknowledges that pursuant to this Agreement, the
Company agrees to provide to him Confidential Information regarding the Company
and the Company’s business and has previously provided him other such
Confidential Information. In return for this and other consideration provided
under this Agreement, Executive agrees that he will not, while employed by the
Company or the Employer and thereafter, disclose or make available to any other
person or entity, or use for his own personal gain, any Confidential
Information, except for such disclosures as required in the performance of his
duties hereunder as may otherwise be required by law or legal process (in which
case Executive and shall notify the Company of such legal or judicial proceeding
as soon as practicable following his receipt of notice of such a proceeding, and
permit the Company to seek to protect its interests and information). For
purposes of this Agreement, “Confidential Information” shall mean any and

 

-10-



--------------------------------------------------------------------------------

all information, data and knowledge that has been created, discovered, developed
or otherwise become known to the Company or any of its Affiliates or ventures or
in which property rights have been assigned or otherwise conveyed to the Company
or any of its Affiliates or ventures, which information, data or knowledge has
commercial value in the business in which the Company or any of its Affiliates
or ventures is engaged, except such information, data or knowledge as is or
becomes known to the public without violation of the terms of this Agreement. By
way of illustration, but not limitation, Confidential Information includes
business trade secrets, secrets concerning the Company’s or any of its
Affiliates or ventures plans and strategies, nonpublic information concerning
material market opportunities, technical trade secrets, processes, formulas,
know-how, improvements, discoveries, developments, designs, inventions,
techniques, marketing plans, manuals, records of research, reports, memoranda,
computer software, strategies, forecasts, new products, unpublished financial
information, projections, licenses, prices, costs, and employee, customer and
supplier lists or parts thereof.

 

7. RETURN OF PROPERTY: Executive agrees that at the time of leaving the
Company’s or the Employer’s employ, he will deliver to the Employer (and will
not keep in his possession, recreate or deliver to anyone else) all Confidential
Information as well as all other devices, records, data, notes, reports,
proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, materials, equipment, customer or client lists or information, or any
other documents or property (including all reproductions of the aforementioned
items) belonging to the Company or any of its Affiliates or ventures, regardless
of whether such items were prepared by Executive.

 

8. NON-SOLICITATION AND NON-COMPETITION:

 

(a) For consideration provided under this Agreement, including but not limited
to the Company’s agreement to provide Executive with Confidential Information
regarding the Company and the Company’s business, Executive agrees that while
employed by the Company or the Employer and for one year following a Covered
Termination that does not occur following a Change of Control, he shall not,
without the prior written consent of the Company, directly or indirectly, (i)
hire or induce, entice or solicit (or attempt to induce entice or solicit) any
employee of the Company or any of its Affiliates or ventures to leave the
employment of the Company or any of its Affiliates or ventures or (ii) solicit
or attempt to solicit the business of any customer or acquisition prospect of
the Company or any of its Affiliates or ventures with whom Executive had any
actual contact while employed at the Company, the Employer or any Affiliate.

 

(b) Additionally, for consideration provided under this Agreement, including but
not limited to the Company’s agreement to provide Executive with Confidential
Information regarding the Company and the Company’s business, Executive agrees
that while employed by the Company or the Employer and for one year following a
Covered Termination that does not occur following a Change of Control, he will
not, without the prior written consent of the Company, acting alone or in
conjunction with others, either directly or indirectly, engage in

 

-11-



--------------------------------------------------------------------------------

any business that is in competition with the Company or any of its Affiliates or
ventures or accept employment with or render services to such a business as an
officer, agent, employee, independent contractor or consultant, or otherwise
engage in activities that are in competition with the Company or any of its
Affiliates or ventures.

 

(c) The restrictions contained in this Paragraph 8 are limited to a 50-mile
radius around any geographical area in which the Company or any of its
Affiliates or ventures engages (or has definite plans to engage) in operations
or the marketing of its products or services at the time of a Covered
Termination.

 

(d) Executive acknowledges that these restrictive covenants under this
Agreement, for which Executive received valuable consideration from the Company
as provided in this Agreement, including but not limited to the Company’s
agreement to provide Executive with Confidential Information regarding the
Company and the Company’s business are ancillary to otherwise enforceable
provisions of this Agreement that the consideration provided by the Company
gives rise to the Company’s interest in restraining Executive from competing and
that the restrictive covenants are designed to enforce Executive’s consideration
or return promises under this Agreement. Additionally, Executive acknowledges
that these restrictive covenants contain limitations as to time, geographical
area, and scope of activity to be restrained that are reasonable and do not
impose a greater restraint than is necessary to protect the goodwill or other
legitimate business interests of the Company, including but not limited to the
Company’s need to protect its Confidential Information.

 

(e) Executive also agrees to sign and abide by the Company’s generally
applicable Confidential Information and Intellectual Property Policy, as it
exists now and may change from time to time in the future.

 

9. NOTICES: For purposes of this Agreement, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when personally delivered or when mailed by United States registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to Company or the Employer:

   Reliant Energy, Inc.      1000 Main Street      Houston, Texas 77002     
ATTENTION: Chairman of the Board

If to Executive:

    

 

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

 

-12-



--------------------------------------------------------------------------------

10. APPLICABLE LAW: The validity, interpretation, construction and performance
of this Agreement will be governed by and construed in accordance with the
substantive laws of the State of Texas, including the Texas statute of
limitations, but without giving effect to the principles of conflict of laws of
such State.

 

11. SEVERABILITY: If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of that provision shall not affect the validity or
enforceability of any other provision of this Agreement and all other provisions
shall remain in full force and effect.

 

12. WITHHOLDING OF TAXES: The Company or the Employer, as applicable, may
withhold from any payments payable under this Agreement all federal, state, city
or other taxes as may be required pursuant to any law or governmental regulation
or ruling.

 

13. NO ASSIGNMENT; SUCCESSORS: Executive’s right to receive payments or benefits
hereunder shall not be assignable or transferable, whether by pledge, creation
or a security interest or otherwise, whether voluntary, involuntary, by
operation of law or otherwise, other than a transfer by will or by the laws of
descent or distribution, and in the event of any attempted assignment or
transfer contrary to this Section 13 the Company shall have no liability to pay
any amount so attempted to be assigned or transferred. This Agreement shall
inure to the benefit of and be enforceable by Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees.

 

This Agreement shall be binding upon and inure to the benefit of the Company and
the Employer and their successors and assigns (including, without limitation,
any company into or with which the Company may merge or consolidate).

 

14. PAYMENT OBLIGATIONS ABSOLUTE: Except for the requirement of Executive to
execute and return to the Company the Waiver and Release in accordance with
Section 2, the Company’s and the Employer’s obligation to pay Executive the
amounts and to make the arrangements provided herein shall be absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any set-off, counter-claim, recoupment, defense or other right which
the Company or the Employer (including their Affiliates) may have against
him/her or anyone else. All amounts payable by the Company or the Employer
(including its Affiliates hereunder) shall be paid without notice or demand.
Executive shall not be obligated to sign an agreement not to compete with the
Company in addition to that set forth in Section 8 or to seek other employment
in mitigation of the amounts payable or arrangements made under any provision of
this Agreement, and the obtaining of any other employment shall in no event
effect any reduction of the Company’s or the Employer’s obligations to make (or
cause to be made) the payments and arrangements required to be made under this
Agreement. In the event that the Employer fails to pay any amount or provide any
benefit required to be made or provided by the terms of this Agreement, the
Company shall be required to make such payment or provide such benefit, as the
case may be, under the same terms and conditions that were applicable to the
Employer.

 

-13-



--------------------------------------------------------------------------------

15. NUMBER AND GENDER: Wherever appropriate herein, words used in the singular
shall include the plural and the plural shall include the singular. The
masculine gender where appearing herein shall be deemed to include the feminine
gender.

 

16. CONFLICTS: Except as otherwise provided in Exhibit B, this Agreement
constitutes the entire understanding of the parties with respect to its subject
matter and supercedes any other agreement or other understanding, whether oral
or written, express or implied, between them concerning, related to or otherwise
in connection with, the subject matter hereof.

 

17. TERM: The effective date of the Agreement is                     , 200  .
This Agreement shall remain in effect until January 14, 2006. Upon the
occurrence of a Change of Control, the term shall be automatically extended to a
date which is three years from the date upon which the Change of Control occurs.
If Executive’s employment is terminated prior to the occurrence of a Change of
Control this Agreement shall immediately terminate, except that terms of this
Agreement, which must survive the termination this Agreement in order to be
effectuated (including the provisions of Sections 2, 5, 6, 7 and 8) shall
survive.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered this              day of                  200  , but effective as of
the day and year first above written.

 

RELIANT ENERGY, INC. By         Joel V. Staff     Chief Executive Officer
RELIANT ENERGY CORPORATE SERVICES, LLC By         Joel V. Staff     Chief
Executive Officer EXECUTIVE  

 

-14-



--------------------------------------------------------------------------------

 

Exhibit A

 

WAIVER AND RELEASE

 

In exchange for the payment to me of the severance benefits described in Section
2 of the Severance Agreement between Reliant Energy, Inc. (the “Company”),
Reliant Energy Corporate Services, LLC (the “Employer”) and me effective as of
            , 2004 (the ”Agreement”) and of other remuneration and consideration
provided for in the Agreement (the “Benefits”), which is in addition to any
remuneration or benefits to which I am already entitled, I agree not to sue and
to release and forever discharge the Company, the Employer and all of their
respective parents, subsidiaries, affiliates and unincorporated divisions, and
its or their respective officers, directors, agents, servants, employees,
successors, assigns, insurers, employee benefit plans and fiduciaries, and
agents of any of the foregoing (collectively, the “Corporate Group”) from any
and all damages, losses, causes of action, expenses, demands, liabilities, and
claims on behalf of myself, my heirs, executors, administrators, and assigns
with respect to all matters relating to or arising out of my employment with or
separation from the Company, under any employee benefit plan or claims for
indemnity arising as a result of my being an officer or fiduciary of the
Corporate Group. The release does not apply to claims or causes of action
accruing after the date hereof.

 

I acknowledge that signing this Waiver and Release is an important legal act and
that I have been advised in writing to consult an attorney prior to execution. I
also understand that, in order to be eligible for the Benefits, I must sign and
return this Waiver and Release to the Company’s General Counsel. I acknowledge
that I have been given at least 21 days to consider whether to execute this
Waiver and Release.

 

In exchange for the payment to me of the Benefits, which is in addition to any
remuneration or benefits to which I am already entitled, (1) I agree not to sue
in any local, state or federal court regarding or relating in any way to my
employment with or separation from the Company, the Employer or any member of
the Corporate Group, and (2) I knowingly and voluntarily waive all claims and
release the Corporate Group from any and all claims, demands, actions,
liabilities, and damages, whether known or unknown, arising out of or relating
in any way to my employment with or separation from the Company, the Employer or
any member of the Corporate Group, except to the extent that my rights are
vested under the terms of employee benefit plans sponsored by the Corporate
Group, rights described in the Agreement, claims for indemnity from the
Corporate Group arising as a result of being an officer or fiduciary of the
Corporate Group, and except with respect to such rights or claims as may arise
after the date this Waiver and Release is executed. Except for the matters
identified above that are not the subject of this Waiver and Release, this
Waiver and Release includes, but is not limited to, claims and causes of action
under: Title VII of the Civil Rights Act of 1964, as amended; the Age
Discrimination in Employment Act of 1967, as amended, including the Older
Workers Benefit Protection Act of 1990; the Civil Rights Act of 1866, as
amended; the Civil Rights Act of 1991; the Americans with Disabilities Act of
1990; the Energy Reorganization Act, as amended, 42 U.S.C. § 5851; the Workers
Adjustment and Retraining Notification Act of 1988; the Pregnancy Discrimination
Act of 1978; the Employee Retirement Income Security Act of 1974, as

 

-1-



--------------------------------------------------------------------------------

amended; the Family and Medical Leave Act of 1993; the Fair Labor Standards Act;
the Occupational Safety and Health Act; the Texas Labor Code §21.001 et. seq.;
the Texas Labor Code; the Sarbanes-Oxley Act of 2002; claims in connection with
workers’ compensation or “whistle blower” statutes; and claims for breach of
contract (whether written or oral, expressed or implied), tort, personal injury,
defamation, negligence or wrongful termination; and any other claims under the
statutory, regulatory, administrative, constitutional or common law of any
nation, state, locality or any other jurisdiction.

 

Further, I expressly represent that no promise or agreement which is not
expressed in this Waiver and Release has been made to me in executing this
Waiver and Release, and that I am relying on my own judgment in executing this
Waiver and Release, and that I am not relying on any statement or representation
of any member of the Corporate Group or any of their agents. I agree that this
Waiver and Release is valid, fair, adequate and reasonable, is with my full
knowledge and consent, was not procured through fraud, duress or mistake and has
not had the effect of misleading, misinforming or failing to inform me. I
acknowledge and agree that the Company or the Employer, as applicable, will
withhold any taxes required by federal or state law from the Benefits otherwise
payable to me.

 

I understand that for a period of seven calendar days following the Company’s
receipt of this Waiver and Release executed by me, I may revoke my acceptance of
the offer of the Benefits by delivering a written statement to the Company’s
General Counsel, by hand or by registered-mail, in which case the Waiver and
Release will not become effective. In the event I revoke my acceptance of this
offer, the Company and the Employer shall have no obligation to provide me the
Benefits. I understand that failure to revoke my acceptance of the offer within
seven days after the date I sign this Waiver and Release will result in this
Waiver and Release being permanent and irrevocable.

 

I agree that the terms of this Waiver and Release are CONFIDENTIAL and that any
disclosure to anyone for any purpose whatsoever except as required by law by me
or my agents, representatives, heirs, spouse, employees or spokespersons shall
be a breach of this Waiver and Release.

 

I agree that this Waiver and Release is valid. I agree that this Waiver and
Release is fair, adequate and reasonable. I agree that my consent to this Waiver
and Release was with my full knowledge and was not procured through fraud,
duress or mistake.

 

I acknowledge that payment of the Benefits is not an admission by any member of
the Corporate Group that they engaged in any wrongful or unlawful act or that
any member of the Corporate Group violated any law or regulation. I understand
that nothing in this Waiver and Release is intended to prohibit, restrict or
otherwise discourage me from engaging in any activity related to matters of
public or employee health or safety, specifically to include activity protected
under 42 U.S.C. § 5851 and 10 C.F.R. § 50.7, including, but not limited to,
providing information to the Nuclear Regulatory Commission (“NRC”) regarding
nuclear safety or quality concerns, potential violations or other matters within
the NRC’s jurisdiction. Similarly, nothing herein is intended to prohibit,
restrict or otherwise discourage me or any other individual from making reports
of unsafe, wrongful or illegal conduct to any agency or branch of the local,
state

 

-2-



--------------------------------------------------------------------------------

or federal government, including law enforcement authorities, public utility
commissions, energy regulatory commissions or any other lawful authority.

 

I understand and agree that in the event of any breach of the provisions of
Sections 6 or 8 of the Agreement, or threatened breach, by me, the Company or
the Employer, in their discretion, may initiate appropriate action as provided
in those Sections and may recover all lawful damages which it may prove by a
preponderance of the evidence in accordance with the law specified in those
Sections.

 

I acknowledge that this Waiver and Release set forth the entire understanding
and agreement between me, the Company and the Employer concerning the subject
matter of this Waiver and Release and supersedes any prior or contemporaneous
oral and/or written agreements or representations, if any, between me, the
Company, the Employer or any other member of the Corporate Group. The invalidity
or enforceability of any provisions hereof shall in no way affect the validity
or enforceability of any other provision.

 

  

Name

  

Social Security Number

  

Signature Date

 

-3-



--------------------------------------------------------------------------------

 

Exhibit B

 

-4-